Citation Nr: 1108020	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-32 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The appellant had service in the Army National Guard from August 1969 to October 1975 and from April 1985 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.  The appellant submitted a Notice of Disagreement with this determination in January 2007, and timely perfected his appeal in October 2007.

The Board notes that the appellant's claim was subsequently transferred to the Montgomery, Alabama, RO.

In November 2010, the appellant participated in a Travel Board hearing, which was held before the undersigned Acting Veterans Law Judge.  The transcript of that hearing is of record.  Evidence was thereafter submitted directly to the Board with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304.  Therefore, the Board may consider this evidence in the first instance. 


FINDING OF FACT

The preponderance of the evidence supports a finding that the appellant currently suffers from bilateral hearing loss that is the result of a disease or injury in active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2010). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The appellant's claim of entitlement to service connection for bilateral hearing loss has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  The Merits of the Claim

The appellant seeks service connection for bilateral hearing loss, which he asserts is related to exposure to acoustic trauma in his initial entry training.  Specifically, the appellant contends that his military occupational specialty (MOS) in field artillery was the cause of his current bilateral hearing loss.

Governing Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Some chronic diseases, such as arthritis or an organic disease of the nervous system, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).



However, the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a appellant does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service  connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2010).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet.  App. 303 (2007).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.  Cir. Sept. 14, 2009).  

Medical evidence is generally required to establish a diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet.  App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Active Duty for Training (ACDUTRA)/
Inactive Duty for Training (INACDUTRA)

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

ACDUTRA is defined, in part, as "full-time duty under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2010).

Thus, with respect to the appellant's initial period of ACDUTRA, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).



Certain evidentiary presumptions -- such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, are provided by law to assist appellants in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1112, (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2010).  

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled into service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.
Analysis

Initially, the Board notes that the appellant has a current diagnosis of bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  At the time of his April 2010 VA audiology examination, puretone thresholds measured in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
50
65
70
LEFT
25
25
55
70
95

See VA Audiology Examination Report, April 19, 2010.  Accordingly, element (1) under Hickson, current disability, has been satisfied.  See Hickson, supra.

With respect to Hickson element (2), evidence of in-service disease or injury, the Board notes that a review of the appellant's available service treatment records (STRs) include an April 1985 enlistment examination, which revealed the following audiometry findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10
LEFT
5
5
10
15
20




Notably, a July 1988 retention examination report revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
25
45
LEFT
10
5
35
30
90

A June 1992 periodic examination report revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
n/a
55
LEFT
30
10
15
n/a
65

A March 1995 examination report revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
40
50
LEFT
15
15
20
50
75

A December 2000 retention examination report revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
65
70
LEFT
15
5
15
50
55

In an April 2005 report of medical history form, the appellant indicated that he had hearing loss or wore a hearing aid and reported a decrease in hearing due to field artillery.  A retention examination revealed:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
60
65
LEFT
30
30
55
85
n/a

The aforementioned in-service INACDUTRA medical evidence clearly establishes that the appellant experienced a significant shift in his hearing abilities for both ears between April 1985 and July 1988.  Review of the appellant's STRs also reveals that his MOS was a cannon crewmember.  See NGB Form 22.  In the April 2005 report of medical history form, the appellant indicated that he had hearing loss or wore a hearing aid and reported a decrease in hearing due to field artillery.  His MOS is consistent with his complaints of acoustic trauma in service.  Furthermore, the Board finds that the appellant is both competent and credible to report on the fact that he was exposed to loud noises during service and that he suffered from decreased hearing acuity since that time.  See Davidson, supra;  Buchanan, supra; Jandreau, supra.  Thus, the Board concedes that the appellant was exposed to loud noise during his time on INACDUTRA.  See Hickson, supra.

Turning to crucial Hickson element (3), nexus, the Board notes that it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In support of his claim, the appellant submitted a December 2005 private medical record, which noted that the appellant had descending neurosensory hearing loss with a speech recognition threshold of 50 in the right ear and 60 in the left ear.  Discrimination scores showed 72 in the right ear and 92 in the left ear.  Further, an October 2007 memorandum from the Alabama National Guard noted that the appellant was around varying loud noise levels during his 26 years in the National Guard.  These noises included 155 mm Howitzer cannon fire, heaving machine gun fire, and M16 fire during qualification.  


In April 2010, the appellant was accorded a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  Speech recognition scores showed 100 for the right ear and 92 for the left ear.  Results indicated normal sloping to profound sensorineural hearing loss from 250 to 8000 Hertz in the right ear and normal sloping to profound rising to severe sloping to profound sensorineural hearing loss from 250 to 8000 Hertz in the left ear.  The VA examiner stated that due to the appellant's episodic military service, she could not resolve the question of whether or not the appellant's current bilateral hearing loss was caused by his National Guard service without resort to mere speculation.  See VA Audiological Examination Report, April 19, 2010.

The April 2010 VA examiner found that she could not resolve the issue of whether or not the appellant's current bilateral hearing loss was caused by his National Guard service without resort to mere speculation.  A statement that, for all intents and purposes, is inconclusive as to the origin of a disorder cannot be employed as suggestive of a linkage between the disorder and the appellant's military service.  Opinions like this, which can only make this necessary connection between the current disorder and the appellant's military service by resorting to mere speculation, amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  

During his November 2010 Board hearing, the appellant testified that his artillery unit was a six-gun unit with 109 Howitzers.  He stated that he was provided with earplugs.  He testified that he was a gunner and assistant gunner and the noise was as intense inside the gun as it was outside the gun.  He further testified that training in the last 10 years was intense and that his unit would sometimes go out on three and four day weekends and fire all night.  He stated that in 1985 he began working in a sewing factory that made slacks.  He was around sewing machines but stated that they were not loud and stated that he was not provided hearing protection.  He also testified that also worked on a farm and his noise exposure was limited to mules and a little tractor.  He denied recreational noise exposure.  See Travel Board Hearing Transcript, November 2010.

A December 2010 letter from a private physician, W.J.K., M.D., found that an audiogram taken in conjunction with an evaluation was consistent with a significant noise induced hearing loss.  Dr. W.J.K. noted that although there may be some hereditary component to the appellant's hearing loss, it appeared that a significant portion of his hearing loss was from the noise exposure while he was in the military.  While the appellant indicated that he did work on a farm for a number of years and then in a trouser factory, he reported that the noise was not significant and certainly not to the level of noise associated with his duties while on INACDUTRA.  See Statement of W.J.K., M.D., December 9, 2010.

The Board notes that hearing loss is a condition, which is capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The appellant has reported that his current bilateral hearing loss is caused by acoustic noise exposure in service.  Having conceded that the appellant was exposed to loud noise during service, the Board finds his statements competent, credible, and probative because the presence of hearing loss is not a determination "medical in nature" and is therefore capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Davidson, supra; Buchanan, supra; Jandreau, supra.  Further, the record also contains two private medical statements in support of the appellant's claim.  Accordingly, element (3) under Hickson has been met.  See Hickson, supra.

Therefore, granting the appellant the benefit of any reasonable doubt in this matter, the Board concludes that service connection for bilateral hearing loss is warranted because the record contains medical evidence of a current disability, evidence of the in-service incurrence of an injury, and evidence of a nexus between the in-service injury and the current disability.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303; Hickson, supra.

ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


